677 S.E.2d 459 (2009)
STATE of North Carolina ex rel. UTILITIES COMMISSION, Virginia Electric and Power Company d/b/a Dominion North Carolina Power, Complainants and
Public Staff-North Carolina Utilities Commission, Intervenor
v.
TOWN OF KILL DEVIL HILLS, Intervenor.
No. 68A09.
Supreme Court of North Carolina.
April 30, 2009.
M. Keith Kapp, Kevin Benedict, Raleigh, for Town of Kill Devil Hills.
Stephen H. Watts, II, Kristian Dahl, Robert L. Hodges, E. Duncan Getchell, Jr., Richmond, VA, Robert W. Kaylor, Raleigh, for Virginia Electric.
Antoinette R. Wike, Chief Counsel, Robert S. Gillam, Staff Attorney, for Public Staff-Utilities Comm.
Vishwa B. Link, Richmond, VA, Pamela Johnson Walker, for Dominion NC Power.
Dwight W. Allen, Britton H. Allen, for Duke & PEC.
Andrew L. Romanet, Jr., Gregory F. Schwitzgebel, III, Raleigh, Daniel F. McLawhorn, Associate City Attorney, for NCLM.
James B. Blackburn, III, General Counsel, for NC Asso. County Commissioners.
*460 Norman W. Shearin, Jr., Kitty Hawk, David P. Fen-ell, Raleigh, for NCAEC & CHEMC.
Prior report: ___ N.C.App. ___, 670 S.E.2d 341.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Intervenor (Town of Kill Devil Hills) on the 10th day of February 2009 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 30th day of April 2009."
Accordingly, the new brief for the Notice of Appeal (Dissent) of the Intervenor (Town of Kill Devil Hills) shall be filed with this Court not more than 30 days from the date of certification of this order.